DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-12, 14-16, and 18-20 are pending, with claims 1, 4, 6, 8, 15, and 18 currently amended, and claims 9-12 and 14 withdrawn.

Specification
Examiner acknowledges the amendment to the title filed on September 30, 2021. However, the amended title of the invention is still not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY SUBSTRATE WITH NANO-GROOVES AND METHOD FOR MANUFACTURING SAME, AND DISPLAY PANEL.

Claim Objections
Examiner acknowledges the amendment to claim 8 filed on September 30, 2021. The claim objections in the previous Office Action filed on July 08, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 4, 6, and 15 filed on September 30, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on July 08. 2021 are hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “an anode” in line 6. However, claim 1, upon which claim 8 depends, already recites “an anode” in line 3. Claim 18 recites “an anode” in line 5. However, claim 15, upon which claim 18 depends, already recites “an anode” in line 4. Therefore, the claim scope is not clear. For the purpose of examination, “an anode” in line 6 of claim 8 and line 5 of claim 18 is interpreted as “the anode.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 8, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka et al. (US PG-Pub No.: 2014/0001450 A1, hereinafter, “Shinotsuka”), prior art of record, in view of Lee et al. (US PG-Pub No.: 20100176717 A1, hereinafter, “Lee2”) and Kishimoto (US PG-Pub No.: 2019/0259976 A1, hereinafter, “Kishimoto”).

[AltContent: textbox (Shinotsuka, annotated FIG. 1)][AltContent: textbox (Nano-grooves)][AltContent: arrow]
    PNG
    media_image1.png
    501
    548
    media_image1.png
    Greyscale


[AltContent: textbox (Lee, annotated FIG. 1)]

    PNG
    media_image2.png
    245
    532
    media_image2.png
    Greyscale

[AltContent: textbox (Lee, annotated FIG. 1)]
claim 1, Shinotsuka discloses a display substrate (see Shinotsuka, FIG. 1), comprising:
a base substrate (11, FIG. 1), and display units (10, ¶¶ [0001] and [0085]; although only one diode is shown, ¶ [0085] discloses a plurality of light emitting diodes) on the base substrate (11), wherein each of the display units (10) comprises: an anode (12, ¶ [0114]), a hole transporting layer (13b, ¶ [0115]), an electroluminescent layer (13c, ¶ [0115]), an electron transporting layer (13d, ¶ [0115]) and a cathode (14, ¶ [0114]), all of which are superposed in sequence (FIG. 1); a plurality of nano-grooves (annotated FIG. 1 above) are disposed on a surface (top surface) of at least one of the hole transporting layer (13b) or the electron transporting layer, the surface (top surface) is in contact with the electroluminescent layer (13c, FIG. 1), such that a contact area between the electroluminescent layer (13c) and at least one of the hole transporting layer (13b) or the electron transporting layer is increased (compared with straight plane surface, the grooved surface has a larger contact area); and a distance between any two adjacent nano-grooves of the plurality of nano-grooves (annotated FIG. 1 above) is on a nanometric order of magnitude (¶¶ [0126] and [0128]); and
Shinotsuka is silent regarding that the display units are located in a display region of the base substrate, the base substrate further has a non-display region, and the display substrate further comprises: a display stress releasing layer located in the non-display region, wherein the display stress releasing layer has a plurality of nano-grooves on a surface that is away from the base substrate, such that a contact area between the display stress releasing layer and a glass cement is increased, and a 
Lee2, however, discloses a display substrate (see Lee, FIG. 1), comprising a display unit (30, FIG. 1) located in a display region (annotated FIG. 1 above) of the base substrate (10-11, FIG. 1), the base substrate (10-11) further has a non-display region (annotated FIG. 1 above), and the display substrate further comprises: a display stress releasing layer (12) located in the non-display region (annotated FIG. 1 above), wherein the display stress releasing layer (12) has a plurality of grooves which are the same size as grooves of an anode (31, ¶ [0032]) on a surface that is away from the base substrate (10-11), such that a contact area between the display stress releasing layer (12) and a pixel definition layer (32, FIG. 1) is increased.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Shinotsuka’s display units located in a display region of the base substrate, the base substrate further has a non-display region, and the display substrate further comprises: a display stress releasing layer located in the non-display region, wherein the display stress releasing layer has a plurality of nano-grooves which are the same size as grooves of the anode on a surface that is away from the base substrate, such that a contact area between the display stress releasing layer and a pixel definition layer is increased, as taught by Lee2, in order to improve the device efficiency by reflecting the light. Accordingly, a distance between any two adjacent nano-grooves on the display stress releasing layer is on a nanometric order of magnitude.

However, it is well-know that silicon oxide is a main component of a glass. And Kishimoto discloses a display substrate (see Kishimoto, FIG. 4), comprising a pixel definition layer (36) made of silicon oxide (¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the pixel definition layer of Shinotsuka in view of Lee2 made of silicon oxide or a glass cement, as taught by Kishimoto, since the selection of a known material (silicon oxide or glass cement) based on its suitability for its intended use (to form a pixel definition layer) supports a prima facie obviousness determination. See MPEP § 2144.07.
Note: “in contact with” in line 6 is interpreted as “in direct contact with.”

Regarding claim 2, Shinotsuka in view of Lee2 and Kishimoto discloses the display substrate according to claim 1, wherein the nano-grooves are hemispherical nano-grooves (¶ [0132]).

Regarding claim 3, Shinotsuka in view of Lee2 and Kishimoto discloses the display substrate according to claim 1.
Shinotsuka is silent regarding that the nano-grooves have a depth in a range of 3 to 40 nm, and the distance between any two adjacent nano-grooves is in a range of 5 to 50 nm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the nano-grooves having a depth in a range of 3 to 40 nm, and the distance between any two adjacent nano-grooves is in a range of 5 to 50 nm, since where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 4, Shinotsuka in view of Lee2 and Kishimoto discloses the display substrate according to claim 1, wherein the plurality of the nano-grooves of the hole transporting layer (13b) are disposed on the surface (top surface), in contact with the electroluminescent layer (13c), of the hole transporting layer (13b).
Shinotsuka in view of Lee and Kishimoto is silent regarding that a maximum thickness of the hole transporting layer (13b) is in a range of 10 to 50 nm.
However, Shinotsuka discloses that a total thickness of the organic EL layer 13 is 30 to 500 nm. Based on FIG. 1, a maximum thickness of the hole transporting layer (13b) is in a range of about 6 to 100 nm (1/5 of the total thickness).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a maximum thickness of the hole transporting layer (13b) in a range of 10 to 50 nm, since where the claimed ranges (10 prima facie case of obviousness exists. See MPEP § 2144.05(I).
Note: “in contact with” in line 2 is interpreted as “in direct contact with.”

Regarding claim 8, Shinotsuka in view of Lee2 and Kishimoto discloses the display substrate according to claim 1.
Shinotsuka is silent regarding a gate line and a data line on the base substrate, wherein the display units further comprise a plurality of thin film transistors, each of the plurality of thin film transistors comprises a gate, a source, and a drain, the gate is electrically connected to the gate line, the source is electrically connected to the data lines, and the drain is electrically connected to an anode.
Lee2, however, discloses the display substrate (FIG. 1), comprising a gate line (although not shown in FIG. 1, there is a line connecting Lee’s gate 21 to control the gate) and a data line (although not shown in FIG. 1, there is a line connecting Lee’s source 24 to control the pixel) on the base substrate (10-11), wherein the display units further comprise a plurality of thin film transistors (20, FIG. 1; one pixel is shown in FIG. 1, but the display substrate has a plurality of pixels, ¶ [0006]), each of the plurality of thin film transistors (20) comprises a gate (21, ¶ [0028]), a source (left 24, ¶ [0028]; source and drain are interchangeable) and a drain (right 24, ¶ [0028]), the gate (21) is electrically connected to the gate line, the source (left 24) is electrically connected to the data line, and the drain (right 24) is electrically connected to an anode (31, ¶ [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a gate line and a data line on the 
Note: for the purpose of examination, “an anode” in line 6 of claim 8 is interpreted as “the anode.”

Regarding claim 15, Shinotsuka discloses a display panel (see Shinotsuka, FIG. 1), comprising:
a display substrate (10), wherein the display substrate (10) comprises a base substrate (11, FIG. 1) and display units (10 except 11, ¶¶ [0001] and [0085]; although only one diode is shown, ¶ [0085] discloses a plurality of light emitting diodes) on the base substrate (11); each of the display units (10 except 11) comprises: an anode (12, ¶ [0114]), a hole transporting layer (13b, ¶ [0115]), an electroluminescent layer (13c, ¶ [0115]), an electron transporting layer (13d, ¶ [0115]) and a cathode (14, ¶ [0114]), all of which are superposed in sequence (FIG. 1); at least one of the hole transporting layer (13b) or the electron transporting layer has a plurality of nano-grooves (annotated FIG. 1 above) on a surface (top surface) that is in contact with the electroluminescent layer (13c, FIG. 1), such that a contact area between the electroluminescent layer (13c) and at least one of the hole transporting layer (13b) or the electron transporting layer is increased; and a distance between any two adjacent nano-grooves (annotated FIG. 1 
Shinotsuka is silent regarding a package substrate located in an opposite position from the display substrate; the display units are located in a display region of the base substrate, the base substrate further has a non-display region, and the display substrate further comprises: a display stress releasing layer located in the non-display region, wherein the display stress releasing layer has a plurality of nano-grooves on a surface that is away from the base substrate, such that a contact area between the display stress releasing layer and a glass cement is increased, and a distance between any two adjacent nano-grooves on the display stress releasing layer is on a nanometric order of magnitude.
Lee2, however, discloses a display substrate (see Lee, FIG. 1), comprising a display unit (30, FIG. 1) located in a display region (annotated FIG. 1 above) of the base substrate (10-11, FIG. 1), the base substrate (10-11) further has a non-display region (annotated FIG. 1 above), and the display substrate further comprises: a display stress releasing layer (12) located in the non-display region (annotated FIG. 1 above), wherein the display stress releasing layer (12) has a plurality of grooves which are the same size as grooves of an anode (31, ¶ [0032]) on a surface that is away from the base substrate (10-11), such that a contact area between the display stress releasing layer (12) and a pixel definition layer (32, FIG. 1) is increased.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Shinotsuka’s display units located in a display region of the base substrate, the base substrate further has a non-display 
Shinotsuka in view of Lee2 is silent regarding that a package substrate is located in an opposite position from the display substrate; and the pixel definition layer is made of a glass cement.
However, it is well-know that silicon oxide is a main component of a glass. And Kishimoto discloses a display substrate (see Kishimoto, FIG. 4), comprising a package substrate (38, FIG. 4) is located in an opposite position from a display substrate (2+37, FIG. 4); and a pixel definition layer (36) made of silicon oxide (¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a package substrate located in an opposite position from the display substrate of Shinotsuka in view of Lee2, as taught by Kishimoto, in order to protect the device (Kishimoto, ¶ [0042]); and to form the pixel definition layer made of silicon oxide or a glass cement, as taught by Kishimoto, since the selection of a known material (silicon oxide or glass cement) based on its suitability for its intended use (to form a pixel definition layer) supports a prima facie obviousness determination. See MPEP § 2144.07.
Note: “in contact with” in line 3 is interpreted as “in direct contact with.”

Regarding claim 16, Shinotsuka in view of Lee2 and Kishimoto discloses the display panel according to claim 15, wherein the nano-grooves are hemispherical nano-grooves (Shinotsuka, ¶ [0132]).

Regarding claim 18, Shinotsuka in view of Lee2 and Kishimoto discloses the display panel according to claim 15.
Shinotsuka is silent regarding a gate line and a data line on the base substrate, wherein the display units further comprise thin film transistors, each of which comprises a gate, a source and a drain, the gate is electrically connected to the gate line, the source is electrically connected to the data line, and the drain is electrically connected to an anode.
Lee2, however, discloses the display substrate (FIG. 1), comprising a gate line (although not shown in FIG. 1, there is a line connecting Lee’s gate 21 to control the gate) and a data line (although not shown in FIG. 1, there is a line connecting Lee’s source 24 to control the pixel) on the base substrate (10-11), wherein the display units further comprise thin film transistors (20, FIG. 1; one pixel is shown in FIG. 1, but the display substrate has a plurality of pixels, ¶ [0006]), each of the thin film transistors (20) comprises a gate (21, ¶ [0028]), a source (left 24, ¶ [0028]; source and drain are interchangeable) and a drain (right 24, ¶ [0028]), the gate (21) is electrically connected to the gate line, the source (left 24) is electrically connected to the data line, and the drain (right 24) is electrically connected to an anode (31, ¶ [0031]).

Note: for the purpose of examination, “an anode” in line 5 of claim 18 is interpreted as “the anode.”

Regarding claim 20, Shinotsuka in view of Lee2 and Kishimoto discloses a display apparatus (see statement above regarding claim 15), comprising the display panel according to claim 15.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka et al. (US PG-Pub No.: 2014/0001450 A1, hereinafter, “Shinotsuka”) prior art of record, in view of Lee et al. (US PG-Pub No.: 20100176717 A1, hereinafter, “Lee2”) and Kishimoto (US PG-Pub No.: 2019/0259976 A1, hereinafter, “Kishimoto”), as applied to claim 15 above, and further in view of Tanaka et al. (US PG-Pub No.: 2005/0231106 A1, hereinafter, “Tanaka”), prior art of record.
Regarding claim 19, Shinotsuka in view of Lee2 and Kishimoto discloses the display panel according to claim 15.

Tanaka, however, discloses a display panel (see Tanaka, FIG. 7b), comprising a package stress releasing layer (17, 17 is between 15 and a device under, therefore, it can be functional as a package stress release layer to mitigate the stress between 15 and the device under) in a non-display region (region other than 9-14, FIG. 7b) of the package substrate (15), wherein the package stress releasing layer (17) has a plurality of nano-grooves (¶¶ [0098] and [0099]) on a surface (bottom surface) that is away from the package substrate (15); a distance between any two adjacent nano-grooves on the package stress releasing layer (17) is on a nanometric order of magnitude (¶ [0099]); and the package stress releasing layer (17) is located between a display substrate (8-14, FIG. 7b) and the package substrate (15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a package stress releasing layer in the non-display region of the package substrate of Shinotsuka in view of Lee2 and Kishimoto, wherein the package stress releasing layer has a plurality of nano-grooves on a surface that is away from the package substrate; a distance between any two adjacent nano-grooves on the package stress releasing layer is on a nanometric order of magnitude; and the package stress releasing layer is located between the display .

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 6, in particular, the plurality of the nano-grooves of the hole transporting layer are disposed on the surface, in contact with the electroluminescent layer, of the hole transporting layer, and a maximum thickness of the display stress releasing layer is equal to the maximum thickness of the hole transporting layer. Claim 7 depends upon claim 6.
Note: “in contact with” in line 3 is interpreted as “in direct contact with.”

Response to Arguments
Applicant’s arguments regarding Yamazaki with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
on September 30, 2021 regarding Shinotsuka with respect to claims 1 and 15 have been fully considered but they are not persuasive. Applicant states that the nano-grooves of the amended claim 1 play a different role from the nano-grooves in Shinotsuka. The nano-grooves of the amended claim 1 is to increase contact area and Shinotsuka’s nano-grooves is to reflect/scattering light (Remarks, pages 10-12). Examiner would like to state that although Shinotsuka’s nano-grooves can reflect/scattering light, those nano-grooves also increase the contact area due to their geometry shape (curved shape has larger contact area compared with flat shape).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Examiner, Art Unit 2892